DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 23 AUG 2022 election of Invention I, claims 1-14, is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The 23 AUG 2022 cancellation of claims 15-20 and addition of claims 21-26 has been noted and entered. In light of applicants’ preliminary amendment, the restriction requirement is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Domestic Benefit
The instant application claims priority from provisional application 63137535, filed 14 JAN 2021.

Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 13, 14, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (US 20200105739; below, “Yang”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 9, Yang, in Figures 1A to 3B, 6 and related text, e.g., Abstract, Figures 4A to 5B, 7-12, paragraphs [0001]-[0082], claims, discloses a circuit, comprising:

    PNG
    media_image1.png
    901
    581
    media_image1.png
    Greyscale

a first stacked-gate circuit (e.g., stack-gate circuit 100p) comprising a plurality of first transistors with gate terminals, the gate terminals of the first transistors being coupled to each other (Fig. 3A, [0035]); and
a second stacked-gate circuit (e.g., stack-gate circuit 100n) coupled to the first stacked-gate circuit (100p), the second stacked-gate circuit (100n) comprising a plurality of second transistors with gate terminals, the gate terminals of the second transistors being coupled to each other (Fig. 2A, [0035]);
wherein a threshold voltage of the first transistors (p-type carry less current) is greater than a threshold voltage of the second transistors (n-type carry more current).
Thus, Yang anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Yang’s device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Yang because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 10, Yang discloses the circuit of claim 9, wherein a source of the circuit is connected to a source terminal (e.g., [0047]) of one of the first transistors in the first stacked-gate circuit (100p), a drain of the circuit is connected to a drain terminal (e.g., [0046]) of one of the second transistors in the second stacked-gate circuit (100n), and a control node of the circuit is coupled to the gate terminals of the first transistors and the gate terminals of the second transistors (Fig. 6, [0045]-[0048]).
RE 13, Yang discloses the circuit of claim 9, further comprising:
a third stacked-gate circuit (input pins Vin+ and Vin-) coupled to the second stacked-gate circuit (100n), the third stacked-gate circuit comprising a plurality of third transistors (Tn0, Tn1, Tp0, and Tp1) with gate terminals, the gate terminals of the third transistors being coupled to each other (Fig. 6);
wherein the threshold voltage of the second transistors is greater than a threshold voltage of the third transistors (e.g., Fig. 6, [0045]-[0047]).
RE 14, Yang discloses the circuit of claim 13, wherein the third transistors (Tn0, Tn1, Tp0, and Tp1) are arranged in a plurality of third units coupled in parallel, the third transistors in the same third unit being coupled in series (e.g., Fig. 6, [0045]-[0046]).
RE 21, Yang, in Figures 1A to 3B, 6 and related text, e.g., Abstract, Figures 4A to 5B, 7-12, paragraphs [0001]-[0082], claims, discloses a circuit, comprising:
a first circuit (e.g., stack-gate circuit 100p) comprising a plurality of first transistors coupled to each other in series (Fig. 3A, [0035]); and
a second circuit (e.g., stack-gate circuit 100n) coupled to the first circuit (100p), the second circuit comprising a plurality of second transistors coupled to each other in series (Fig. 2A, [0035]);
wherein a threshold voltage of the first transistors (holes carry less current) is greater than a threshold voltage of the second transistors (electrons carry more current).
Thus, Yang anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Yang’s device cannot constitute each and every claimed element, it would have been obvious … to modify the structure of Yang because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 22, Yang discloses the circuit of claim 21, wherein a source of the circuit is connected to a source terminal (e.g., [0047]) of one of the first transistors in the first circuit (100p), a drain of the circuit is connected to a drain terminal (e.g., [0046]) of one of the second transistors in the second circuit (100n), and a control node of the circuit is coupled to gate terminals of the first transistors and gate terminals of the second transistors (Fig. 6, [0045]-[0048]).
RE 25, Yang discloses the circuit of claim 21, further comprising:
a third circuit (input pins Vin+ and Vin-) coupled to the second circuit (100n), the third circuit comprising a plurality of third transistors (Tn0, Tn1, Tp0, and Tp1) with gate terminals, the gate terminals of the third transistors being coupled to each other (Fig. 6);
wherein the threshold voltage of the second transistors is greater than a threshold voltage of the third transistors (e.g., Fig. 6, [0045]-[0047]).
RE 26, Yang discloses the circuit of claim 25, wherein the third transistors (Tn0, Tn1, Tp0, and Tp1) are arranged in a plurality of third units coupled in parallel, the third transistors in the same third unit being coupled in series (e.g., Fig. 6, [0045]-[0046]).

Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 1-8, 11, 12, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang. MPEP § 2143(A)-(G).
RE 1, Yang, in Figures 1A to 3B, 6 and related text, e.g., Abstract, Figures 4A to 5B, 7-12, paragraphs [0001]-[0082], claims, discloses an integrated circuit, comprising:
a first circuit (e.g., stack-gate circuit 100p) comprising m first units coupled in parallel, any of the first units comprising one or more first transistors coupled in series (Fig. 3A, [0035]); and
a second circuit (e.g., stack-gate circuit 100n) comprising n second units coupled in parallel, any of the second units comprising one or more second transistors coupled in series (Fig. 2A, [0035]);
wherein a gate terminal of the first circuit (e.g., stack-gate circuit 100p) is coupled to a gate terminal of the second circuit (e.g., stack-gate circuit 100n), and
(see below for: m and n are different positive integers).
Yang discloses the claimed invention except for m and n are different positive integers. 
Yang discloses the claimed invention except for m and n being different positive integers. It would have been obvious … to modify the device of Yang wherein m and n being different positive integers, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 2, Yang discloses the integrated circuit of claim 1, wherein a drain terminal of the first circuit (e.g., stack-gate circuit 100p) is coupled to a source terminal of the second circuit (e.g., stack-gate circuit 100n) (Fig. 6, [0045]-[0048]), and (see below for: m is smaller than n).
Yang discloses the claimed invention except for m is smaller than n. It would have been obvious … to modify the device of Yang wherein m is smaller than n, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 3, Yang discloses the integrated circuit of claim 1, further comprising:
a third circuit (input pins Vin+ and Vin-) comprising m third units coupled in parallel, any of the third units comprising one or more third transistors coupled in series, wherein a source terminal of the first circuit (e.g., stack-gate circuit 100p) is coupled to a drain terminal of the third circuit (e.g., Fig. 6, [0045]-[0047]).
RE 4, Yang discloses the integrated circuit of claim 1, further comprising:
a plurality of stage circuits (Figs. 2A-3B – Giving the term “stage circuits” its broadest reasonable interpretation (BRI) consistent with the specification, Yang satisfies this element. MPEP §§ 2111 and 2131.), any of the stage circuits comprising a plurality of units coupled in parallel, any of the units comprising one or more transistors coupled in series, wherein the number of the units in one stage circuit is greater than or equal to the number of the units in a previous stage circuit (Figs. 2A-3B, 6, [0045]-[0048]).
RE 5, Yang discloses the integrated circuit of claim 1, wherein a threshold voltage of the one or more first transistors (p-type carry less current) and a threshold voltage of the one or more second transistors (n-type carry more current) are different.
RE 6, Yang discloses the integrated circuit of claim 1, wherein a drain terminal of the first circuit (e.g., stack-gate circuit 100p) is coupled to a source terminal of the second circuit (e.g., stack-gate circuit 100n), and a threshold voltage of the first one or more transistors (holes carry less current) is greater than a threshold voltage of the one or more second transistors (electrons carry more current) (Figs. 2A-3B, 6).
RE 7, Yang discloses the integrated circuit of claim 1, further comprising:
a third circuit (input pins Vin+ and Vin-) comprising a plurality of third units coupled in parallel, any of the third units comprising one or more third transistors coupled in series, wherein a source terminal of the first circuit (e.g., stack-gate circuit 100p) is coupled to a drain terminal of the third circuit, and a threshold voltage of the one or more first transistors and a threshold voltage of the one or more third transistors are the same (Figs. 2A-3B, 6, [0045]-[0048]).
RE 8, Yang discloses the integrated circuit of claim 1, further comprising:
a plurality of stage circuits (Figs. 2A-3B – Giving the term “stage circuits” its BRI, Yang satisfies this element. MPEP §§ 2111 and 2131.), any of the stage circuits comprising a plurality of units coupled in parallel, any of the units comprising a plurality of transistors coupled in series, wherein a threshold voltage of the transistors in one stage circuit is lower than or equal to a threshold voltage of the transistors in a previous stage circuit (Figs. 2A-3B, 6, [0045]-[0048]).
RE 11, discloses the circuit of claim 9, wherein the first transistors are arranged in m first units coupled in parallel, the first transistors in the same first unit being coupled in series (Fig. 3A, [0035]);
wherein the second transistors are arranged in n second units coupled in parallel, the second transistors in the same second unit being coupled in series (Fig. 2A, [0035]), (see below for: m and n being different positive integers).
Yang discloses the claimed invention except for m and n being different positive integers. It would have been obvious … to modify the device of Yang wherein m and n being different positive integers, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 12, Yang discloses the circuit of claim 11, wherein a drain terminal of the first stacked-gate circuit (100p) is coupled to a source terminal of the second stacked-gate circuit (100n) (Fig. 6, [0045]-[0048]), and (see below for: m is smaller than n).
Yang discloses the claimed invention except for m is smaller than n. It would have been obvious … to modify the device of Yang wherein m is smaller than n, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 23, Yang discloses the circuit of claim 21, wherein the first transistors are arranged in m first units coupled in parallel, the first transistors in the same first unit being coupled in series (Fig. 3A, [0035]);
wherein the second transistors are arranged in n second units coupled in parallel, the second transistors in the same second unit being coupled in series (Fig. 2A, [0035]), (see below for: m and n being different positive integers).
Yang discloses the claimed invention except for m and n being different positive integers. It would have been obvious … to modify the device of Yang wherein m and n being different positive integers, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 24, Yang discloses the circuit of claim 23, wherein a drain terminal of the first circuit is coupled to a source terminal of the second circuit (Fig. 6, [0045]-[0048]), and (see below for: m is smaller than n).
Yang discloses the claimed invention except for m is smaller than n. It would have been obvious … to modify the device of Yang wherein m is smaller than n, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1-14 and 21-26 are rejected.
Conclusion
The prior art made of record and not relied upon, Tran et al. (US 20210089875), is considered pertinent to applicants’ disclosure. Tran et al. does not teach, inter alia, a second circuit comprising n second units coupled in parallel, any of the second units comprising one or more second transistors coupled in series; wherein a gate terminal of the first circuit is coupled to a gate terminal of the second circuit, and m and n are different positive integers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815